Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive.
Applicant argues that as amended, Hendricks et al. does not disclose a porous scaffold embedded with retinal pigment epithelium cells and photoreceptor cells. Hendricks et al. also does not disclose a microchip configured to stimulate and record both the in vitro tissue and the patient’s own tissue. 
However, Hendricks et al. in view of Canto-Soler et al. discloses a porous scaffold hydrogel (paragraphs 67-68) embedded with retinal pigment epithelium cells and photoreceptor cells, as modified in the rejection below. 
Additionally, the microchip of the prior art can be configured to stimulate and record the in vitro and patients own tissue. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “wherein the microchip is configured to provide stimulation and recording of the patient’s residual retinal tissue”. This claim is unclear because it is unclear what information is being recorded of the patient’s residual retinal tissue.  
The specification is unclear as to what the signal is and what is being recorded, for example, impedance etc. 
Applicant’s specification (PG pub, paragraph 18) discloses that after transplantation, stimulation is used to encourage connections between the photoreceptors in the scaffold and the host retina. Paragraph 18, additionally discloses recording electronics allow for monitoring functionality on an ongoing basis. 
Therefore, the claims and specification appear to be presented in a manner that only requires a device that can give an electrical charge and monitor a signal. 
Additionally, the specification (PG pub, paragraph 15) discloses the invention including a 3D engineered lab generated tissues that is coupled to an engineered microchip. The combination of the engineered 3D scaffold and microchip enable retinal regeneration. The engineered microchip sends electrical signals to specific parts of the 3D retinal tissue for stimulating and recoding both the 3D retinal tissue and the cells in the patient’s own retina. 
Therefore, it appears the SAME electrodes are used both to do the monitoring of the growing tissue and again when implanted in the monitoring of the retinal tissue. 
Applicant should note that if the prior art has a device that has electrodes, it would have the capability to do both as well. 
Claim 1 recites ‘tooled stimulation electronics’. It is unclear from the claim and specification what a ‘tooled’ stimulation electronics comprises. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks et al. (US 2011/0257504) in view of Canto-Soler et al. (US 2016/0333312).

Referring to claim 1, Hendricks discloses a retinal prosthesis comprising: a porous, biological scaffold(paragraphs 67-68), a microchip (paragraph 45 and 64); wherein the microchip includes tooled stimulation electronics(see 112 above, as understood, paragraph 27 discloses instrumentation with the electrode components), and wherein the microchip includes recording electronics(paragraph 9 discloses recordation); wherein the microchip is configured to provide stimulation of the in vitro retinal tissue and wherein the microchip is configured to record electrical signals from the in vitro retinal tissue( paragraph 42 discloses providing stimulation, therefore the microchip is configured to provide stimulation of the in vitro retinal tissue and configured to record electrical signals from the in vitro retinal tissue), wherein the microchip is configured to be coupled to a patient’s residual retinal tissue(the microchip is structurally and functionally capable of being configured to be coupled to a patients residual retinal 
Hendricks et al. lacks a detailed description of biological scaffold being embedded with retinal pigment epithelium cells and photoreceptor cells to form an in vitro retinal tissue.
Canto-Soler et al. teaches retinal tissue in the same field of endeavor retinal tissue in the same field of endeavor that comprises retinal pigment epithelium and photo receptor cells (abstract, paragraphs 6 and 19) for the purpose of providing a simple and cost effective in vitro retinal tissue. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the scaffold of Hendricks et al. to comprise retinal pigment epithelium and photoreceptor cells as taught in Canto-Soler et al. in order to provide a simple and cost effective in vitro retinal tissue. 
Referring to claim 2, Hendricks et al. discloses a computing device configured for control of the microchip (paragraph 177).
Referring to claim 3, Hendricks et al. discloses the microchip being configured to communicate with the computing device (paragraph 185 and 192).
Referring to clan 4, Hendricks et al. discloses the communication is achieved using one selected from a group consisting of wireless or wired communication (paragraph 185 and 192).
Referring to claim 5, Hendricks el al. lacks a detailed description of the retinal issue comprising one selected from a group consisting of RP retinal pigment epithelium (RPE)/ Neural-Retina (NA) tissue and NR tissue.
Canto-Soler et al teaches retinal tissue in vitro that consists of RPE (paragraph 19) for the purpose of modeling and or therapy of diseases such and blindness.
It would have been obvious to a person of ordinary ski in the art before the effective filing date of the invention to modify the retinal tissue Hendricks et al. as taught in Canto-Soler in order to use a form of therapy for diseases such as blindness.
Referring to claim 6, Hendricks et al. discloses the in vitro retinal tissue being embedded in one selected from a group consisting of a hydrogel and PEDOT polymer (paragraph 35).
Referring to claim 7, Hendricks el al. lacks a detailed description of the in vitro retinal tissue comprising human induced pluripotent stem cells. 
Canto-Soler et al. teaches in vitro retinal issue comprising human induced pluripotent stem cells (paragraph 3) for the purpose of modeling and or therapy of diseases such and blindness.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the in vitro retinal tissue of Hendricks et al. to comprise human induced pluripotent stern cells as taught in Canto-Soler et al. in order to use a form of therapy for diseases such as blindness.
Referring to claim 8, Hendricks et al. discloses wherein the microchip comprises photosensitive elements (paragraph 182).
Referring to clan 9, Hendricks el al discloses a control and visualization connection (paragraph 52).
Referring to claim 10, Hendricks et al. discloses the microchip is formed from a biodegradable material (paragraph 35).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774